Citation Nr: 0615954	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a right eye disorder, 
to include decreased visual acuity/amblyopia.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In January 2004 the Board denied a claim for service 
connection for refractive error, and remanded the case for 
additional development of the veteran's claim for a right eye 
disability.  In November 2005 the Board again remanded the 
case, this time for a medical nexus opinion.  This opinion 
has been obtained, and has been made a part of the record.  


FINDING OF FACT

The veteran suffered from decreased visual acuity in his 
right eye at the time of his enlistment, which has remained 
essentially constant over time.


CONCLUSION OF LAW

The veteran's right eye disorder is not the result of disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Generally, service connection 
requires medical evidence of a current disability; medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.  Competent medical evidence includes 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Factual Background.  The veteran reports that he sustained a 
puncture wound in his right ear while in the service, which 
caused drainage, pain, infection, and a hole in the tympanic 
membrane, leading to surgery on the ear.  He contends that 
his decreased right eye visual acuity is related to the 
injury or to the surgery, and says that his visual acuity is 
worsening every day.  Although the veteran is unable to 
recall exactly when he noticed the decrease in his right eye 
visual acuity, he indicated that at some point he became 
aware, when shooting a rifle, that he could see the target 
better with his left eye than with his right eye.

SMRs confirm that the veteran underwent surgery on his right 
ear in April of 1974.  These records also contain the report 
of an enlistment examination dated in August 1972, which 
shows right eye vision of 20/70, as well as the report of a 
separation examination dated in July 1975, which documented a 
right eye visual acuity of 20/40.  Report of Medical History 
forms completed by the veteran at the time of his enlistment 
and separation exams reflect that he had no eye trouble; that 
he had vision in both eyes; and that he wore no glasses or 
contact lenses.  An interim examination done at an optometry 
clinic in September 1972 indicates that the veteran's right 
eye vision was 20/50, but this data was subsequently altered, 
and is thus unreliable.  The SMRs contain no other 
documentation regarding right eye vision, and no evidence of 
any eyesight complaints.

VA treatment records dating from August 2002 through July 
2004 document the veteran's complaints of blurred, cloudy 
vision in his right eye, and his treatment therefore 
(glasses).  

In June 2004 the veteran underwent an eye examination by VA 
for disability evaluation purposes.  Unfortunately, the VA 
examiner did not have access to the veteran's claims file at 
the time of the examination.  The veteran was found to have 
corrected visual acuity of 20/40 +2 in the right eye and 
20/25 in the left.  The examiner's assessment was that the 
veteran had refractive amblyopia in the right eye, refractive 
error with anisometropia and presbyopia in both eyes, and 
early cataracts in both eyes.  According to the examiner, 
"the anisometropia or the amblyopia in the right eye is not 
related or aggravated by active service duty."

In February 2005 a second VA examination was conducted.  The 
examiner noted that the claims folder was available and was 
reviewed prior to the examination.  The veteran was found to 
have corrected visual acuity of 20/50 +2 in the right eye and 
20/20 -1 in the left.  The end diagnosis was refractive 
amblyopia in the right eye; presbyopia; and mild nuclear 
sclerosing cataracts bilaterally.  However, the examiner did 
not provide an opinion that addressed any possible link 
between the veteran's diagnosed conditions and his military 
service.  

In January 2006 the veteran underwent another eye examination 
for disability evaluation purposes.  The examiner noted that 
the claims folder was available and was reviewed.  Physical 
examination revealed 20/50 +2 uncorrected visual acuity in 
the right eye.  The examiner's assessment was that the 
veteran had decreased visual acuity; with "much higher 
astigmatism in the right eye by manifest refraction also 
confirmed by measurement of cave, which is shown to be 50.00 
at an axis of 140/45.50 and an axis of 050 in the right 
eye."  The examiner explained that "this is the likely 
cause of [the veteran's] decreased visual acuity in the right 
eye and is present while trials may have led to refractive 
amblyopia secondary to anisometropia."  According to the 
examiner, "it is doubtful that the [veteran's] decreased 
visual acuity in the right eye is related to the right ear 
injury and subsequent surgery."  

Legal Analysis.  VA treatment records confirm that the 
veteran currently suffers from decreased visual acuity in his 
right eye; however, SMRs, which show right eye visual acuity 
of 20/70 at the time of enlistment, confirm that the veteran 
suffered from a right eye disorder prior to his entry into 
service.  Thus, service connection cannot be granted based on 
the incurrence of a right eye disorder during service.  38 
C.F.R. §§ 3.303.

The evidence also indicates that the veteran's pre-existing 
right eye disorder was not aggravated during service.  The 
July 1975 separation examination found a right eye visual 
acuity of 20/40, which is actually better than that noted at 
the time of the veteran's enlistment.  Moreover, testing done 
during each of the three post service disability examinations 
also found the veteran to have a right eye visual acuity of 
20/50 or better, which again is better than that documented 
at the time of his enlistment.  Accordingly, service 
connection based upon aggravation of a pre-existing condition 
has not been established.  

The veteran contends that his right eye disorder is related 
to his in-service ear injury or the ensuing surgery; however, 
as a lay person, he is not competent to offer a medical 
opinion.  38 C.F.R. § 3.159 (a).  The record does contains 
competent medical evidence with regard to this contention.  
According to the January 2006 examiner, it is doubtful that 
the decreased visual acuity in the veteran's right eye is 
related to a right ear injury or right ear surgery.  The June 
2004 examiner also avers that the veteran's right eye 
disorder was not related or aggravated by active service 
duty.  The record contains no competent medical evidence to 
the contrary.  Based on the evidence of record, a causal link 
between the veteran's current decreased right eye visual 
acuity and any incident of military service cannot be 
established.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in October 2001 and April 2004 essentially satisfied 
the duty to notify provisions.  SMRs and VA records have been 
made a part of the file.  The veteran has also been accorded 
several examinations for disability evaluation purposes, and 
there is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  

Note also that the April 2004  letter from the RO advising 
the veteran of his rights and responsibilities in VA's claims 
processing predates the RO's July 2005 readjudication of his 
claim.  This letter thus complies with the sequence of events 
(i.e., notice letter before initial adjudication) stipulated 
in decisions promulgated by the United States Court of 
Appeals for Veterans Claims.  To the extent that there may be 
any deficiency of notice or assistance, there has been no 
prejudice to the veteran.


ORDER

Service connection for a right eye disorder, to include 
decreased visual acuity/amblyopia, is denied.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


